Case 19-23137-MBK          Doc 29    Filed 12/06/19 Entered 12/06/19 11:58:54           Desc Main
                                    Document      Page 1 of 1




_____________________________
Rob Saltzman, Esquire
PLUESE, BECKER & SALTZMAN, LLC
Attorneys At Law
RS1765
20000 Horizon Way, Suite 900
Mt. Laurel, NJ 08054-4318                     UNITED STATES BANKRUPTCY COURT
(856) 813-1700                                FOR THE DISTRICT OF NEW JERSEY
Attorneys for the Mortgagee
File No. 101608B
                                                      :      CASE NO. 19-23137-MBK
In re:
                                                      :      CHAPTER 13
         Susan E. Swoope
                                                      :      ENTRY OF APPEARANCE AND
                                                             REQUEST FOR SERVICE
         Debtor                                       :      OF NOTICES, PLEADINGS, ETC.

                                                      :


                  Please take notice that the undersigned hereby enters appearance in the above-

captioned matter on behalf of the secured creditor, Tiki Series IV Trust, and that, pursuant to Rule

2002(g), secured creditor hereby requests that all Notices, Pleadings and any other documents

pertaining to this case be sent to both of the following addresses:

PLUESE, BECKER & SALTZMAN, LLC                            Tiki Series IV Trust
20000 Horizon Way, Suite 900                              c/o Rushmore Loan Management Services LLC
Mt. Laurel, NJ 08054-4318                                 P.O. Box 55004
                                                          Irvine, CA 92619-2708
/s/ Rob Saltzman
Rob Saltzman, Esquire
Attorney for Secured Creditor,
Tiki Series IV Trust

DATED: December 6, 2019
